1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    MICHAEL PETRIK, Jr., #177913
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorneys for Defendant
     ROZARRI YOUNG
6
7
8
                                       UNITED STATES DISTRICT COURT
9
                                     EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                     )    Case No. 2:18-cr-205 MCE
11                                                 )
                                Plaintiff,         )    AMENDED STIPULATION AND ORDER TO
12                                                 )    CONTINUE STATUS CONFERENCE
             v.                                    )
13                                                 )    Date: January 24, 2019
     ROZARRI YOUNG,                                )    Time: 10:00 a.m.
14                                                 )    Judge: Hon. Morrison C. England, Jr.
                                Defendant.         )
15                                                 )
                                                   )
16
             The parties stipulate, through respective counsel, that the Court should continue the status
17
     conference set on January 24, 2019 to March 28, 2019, at 10:00 a.m.
18
             Defense counsel requires additional time to review discovery in conjunction with a
19
     recently received proffered plea agreement, to examine possible defenses, and to continue
20
     investigating the facts of the case.
21
             For these reasons, counsel and the defendant agree that the Court should exclude the time
22
     from the date of the parties stipulation through March 28, 2019, when it computes the time
23
     within which trial must commence under the Speedy Trial Act, pursuant to 18 U.S.C.
24
     §3161(h)(7), and Local Code T4.
25
     ///
26
     ///
27

28

      Stipulation to Continue                          -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3    DATED: January 23, 2019                       HEATHER E. WILLIAMS
                                                   Federal Defender
4
                                                   /s/ M. Petrik__________
5                                                  MICHAEL PETRIK, Jr.
                                                   Assistant Federal Defender
6
                                                   Attorney for ROZARRI YOUNG
7
     DATED: January 23, 2019                       MCGREGOR W. SCOTT
8                                                  United States Attorney

9                                                  /s/ Heiko Coppola
                                                   HEIKO COPPOLA
10                                                 Assistant United States Attorney
11                                                 Attorney for Plaintiff

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation to Continue                        -2-
1                                                 ORDER
2            The Court, having received, read, and considered the stipulation of the parties, and good
3    cause appearing, adopts the stipulation in its entirety as its order. The Court specifically finds
4    that the failure to grant a continuance in this case would deny defense counsel reasonable time
5    necessary for effective preparation, taking into account the exercise of due diligence. The Court
6    further finds that the ends of justice served by granting the continuance outweigh the best
7    interests of the public and defendant in a speedy trial.
8            The Court orders a status conference on March 28, 2019, at 10:00 a.m. The Court orders
9    the time from the date of the parties stipulation, up to and including March 28, 2019, excluded
10   from computation of time within which the trial of this case must commence under the Speedy
11   Trial Act, pursuant to 18 U.S.C. §§3161(h)(7), and Local Code T4.
12           IT IS SO ORDERED.
13   Dated: January 29, 2019
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation to Continue                         -3-
